Title: To George Washington from Samuel Huntington, 12 January 1781
From: Huntington, Samuel
To: Washington, George


                        
                            Sir,
                            Philadelphia January 12. 1781
                        
                        Your Excellency will be informed by the enclosed Copies No 1 & 2 of the 8th Inst: that Brigadier
                            General Hand is appointed Adjutant General—And also of the Measures Congress have adopted to procure Speice for the Use of
                            the Prisoners in New York & its Vicinity.
                        I have also enclosed the Deposition of George Bateman Batterman No. 3, giving an Account
                            of the Manner in which our People Prisoners with the Enemy are treated. I have the Honor to be with the highest respect
                            & Esteem Sir your most obedient & most humble Servant 
                        
                            Sam. Huntington President

                        
                     Enclosure
                                                
                            
                                
                                    19 December 1780
                                
                            
                            The deposition of George Batterman passenger on board the brigantine Providence from Turks Island bound
                                to Rhode Island of lawful age testifies and declares that he was captured the fifteenth of September last by the
                                Intrepid a sixty four gun Ship belonging to the british King commanded by James Anthony 
                                    illegible Mewloy whom with his own hands took every stitch of Cloths the
                                prisoners brought on board and shoved them overboard on purpose to distress them or they were of no servise to him and
                                on the 28th of said month put on board of the prison Ship at New York where we were served about eight ounces of
                                condemned Bread per day and about eight ounces of meat per Week from thence transported on board the Jersey a sixty
                                four gun Ship where there was supposed to be eleven hundred Americans on board when we were told that we were now in a
                                Kings Ship and that if we ran away that we should be brought to the gangway and floged according to the Articles of
                                War where we were supplied with the same quantity of bread and Meat though neither of them fit to eat. And after we
                                were on board there a few days there came on board recruiting Officers and finding that our Officers perswaded our
                                people not to inlist or enter into their service they came on board and told all the officers that they should give
                                their Names to be exchanged. The day following there came on board several boats and took them on shore where we were
                                informed they were sent to the provost then telling the people that they never would be exchanged. They inticed them
                                to lish after they found that this scheme would not take They took a new method made another
                                draught of Officers and sent them on board of the Yarmouth a sixty four gun Ship where they informed us that they were
                                sent to England and that all officers of Commisson’d Vessels should be sent to England. The Tenth
                                day of December they made another draught to send in the fleet which they call their names over
                                before we came away on the 5th day of December we were served l pint of water when there was seventy five puncheons in
                                the hold. They have taken this method of Starving us for the want of water to kill us or make us
                                enter into their service. They never allow a man that is sick to go to the hospital ship till that
                                they are so weak and low that they often expire before they get out of the Ship. They never allow the sick to be med only when there is a wet or damp Air. The commanding Officer on board told us that his
                                orders were that if the Ship took fire that we should all be burned below and perish in the flames which we
                                experienced one day. By accident the Ship took fire in the Steward’s room the commanding officer
                                ordered the Hessian guards to turn us below and if we offered to resist that they should fire among
                                us and if any of us should get into the water they should fire on us and hit us if possible.
                            
                                George Batterman
                            
                        
                        
                    